DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of election filed on 9/14/1 and IDS filed on 1/29/20. Claims 1-15 are pending in the application.
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 9/14/21 is acknowledged.  The traversal is on the ground(s) that the burden is on the Examiner to provide reasons and/or examples to support any conclusion in regard to patentable distinction. See MPEP § 803.Moreover, when citing lack of unity of invention in a national stage application, the Examiner has the burden of explaining why each group lacks unity with each other group specifically describing special technical features in each group. See MPEP § 1893.03(d).  This is not found persuasive because examiner showed why the groups are distinct based upon MPEP § 803 by providing reasons between the three groups. Applicants are notified that the instant application is a 111 application and not a national stage application (emphasis added).
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/14/21.
Applicants are notified that election of species drawn to dimethyl siloxane, aminated silicone and fatty alcohol are withdrawn.
“quaternium-98” drawn to quaternium ammonium surfactant in the reply filed on 9/14/21 is acknowledged. The traversal is on the ground(s) that there must be patentable difference between the species as claimed. This is not found persuasive because, quaternary ammonium compound has variables R1 and R2 and it is indeed serious search burden to examine all the species within the quaternary compound. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-12 are examined in the application and the generic claim is examined to the extent that it reads on “quaternium-98” drawn to quaternium ammonium surfactant. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation solid substrates, and the claim also recites “preferably keratin substrates and more preferably and further more preferably human hair” which is the narrower statement of the range/limitation. . The claim(s) 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 2, 6 and 8 recites the broad recitation of amounts, and the claims also recites “preferably and/or  more preferably , further more preferably  and/or still  further more preferably” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad weight ratio, and the claims also recites “preferably” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § broad surfactant , and the claims also recites “preferably cationic and /or nonionic” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the pH range, and the claims also recites “preferably  and more preferably” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-9 and 11-12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by WO 2020/061658 (‘658).


Claims are drawn to compositions and the intended use does not carry any patentable weight. See formulation F below.

    PNG
    media_image1.png
    891
    1170
    media_image1.png
    Greyscale



Bis- (isostearoyl/oleyoyl isopropyl) dimonium methosulfate reads on the claimed species under a) ( claims 1 and 4-5)  which is also known as quaternium-98 and the amount is 1.5 % and this is within the range claimed which is 0.1 to less than 5% by weight of claim 1; dimethicone   .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/061658 (‘658).
See example (F) which reads on claims except claim 7 drawn to specific fatty alcohol. Example 5 discloses cetearyl alcohol but not claimed myristyl alcohol or cetyl alcohol or stearyl alcohol of claim 7.
WO at  paged 17, last paragraph teaches the claimed fatty alcohols and cetearyl alcohol as functional equivalents and teaches the amount of fatty alcohols at page 18, ll. 1-8. WO at page 41, ll. 17-21 teaches dimethicone (also known as dimethyl polysiloxane, claimed under b)) and amount of dimethicone having viscosity of about 1 to about 1000 centistokes. WO at page 42, ll. 3-8 teaches the amount and specific fatty alcohols and this includes claimed fatty alcohols and also cetearyl alcohol disclosed in formulation (F). Wo document at page 42, ll. 22-24 teaches the amount of aminated silicones and also the specific aminated silicones and this includes amodimethicone.  
.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/061658 (‘658) as applied to claims 1-9 and 11-12 above, and further in view of US 2005/0214238 (‘238).
WO document exemplifies “amodimethicone (species under aminated silicones)” and teaches aminated silicones as explained above but not emulsions of aminated silicones.
US ‘238 teaches hair cosmetic compositions and teaches at ¶ [0032] conditioning agent and this includes amino-modified silicones and teaches at ¶ [0035] amodimethicone or an emulsion is preferred because they can impart hair with moisture. 
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the  formulation (F) of  WO document by substituting the fatty alcohol “ cetearyl alcohol” with any functional equivalent alcohol like myristyl alcohol or cetyl alcohol or stearyl alcohol taught by WO document and substitute amodimethicone with amodimethicone emulsion taught by US ‘238 with the reasonable expectation of success that the modified compositions are also useful for hair treatment and emulsions of amodimethicone provide hair conditioning property. This is a prima facie case of obviousness.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTHSNA A VENKAT/Primary Examiner, Art Unit 1619